Exhibit 10.2


IDEXX LABORATORIES, INC.


2003 STOCK INCENTIVE PLAN

    SECTION 1.  PURPOSE.  The purposes of the 2003 Stock Incentive Plan (the
“Plan”) are to encourage selected employees and Directors of IDEXX Laboratories,
Inc., a Delaware corporation (the “Company”), and its Affiliates to acquire a
vested interest in the growth and performance of the Company, to generate an
increased incentive to contribute to the Company’s future success and
prosperity, thus enhancing the value of the Company for the benefit of
stockholders, and to enhance the ability of the Company and its Affiliates to
attract and retain individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.

    SECTION 2.  DEFINITIONS.  As used in the Plan, the following terms shall
have the meanings set forth below:

    (a)        “Affiliate” shall mean (i) any Person that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Board.

    (b)        “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, dividend equivalent, Other Stock Unit Award or any other
right, interest or option relating to Shares or other property granted pursuant
to the provisions of the Plan.

    (c)        “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award granted by the Board hereunder, in
such form (written, electronic or otherwise) as the Board shall determine, which
may, but need not, be executed or acknowledged by both the Company and the
Participant.

    (d)        “Board” shall mean the Board of Directors of the Company.

    (e)        “Change in Control” shall mean the happening of any of the
following events:

            (i)        an acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (an “Entity”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding Shares (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
Section 2(e)(iii);

            (ii)        a change in the composition of the Board on the Plan’s
effective date such that the individuals who, as of the effective date,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the effective date, whose
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened solicitation with respect to the
election of directors (as such terms are used in Rule 14a-12(c) of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board;

--------------------------------------------------------------------------------

            (iii)        the consummation of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”), excluding however, any
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation or other Person that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries (a “Parent Company”)) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Entity (other than the
Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
30% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will immediately
after the consummation of the Corporate Transaction constitute at least half of
the members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, of the Parent Company);
or

            (iv)        the approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

    (f)        “Change in Control Price” means, with respect to a Share, the
higher of (A) the highest reported sales price of such Share in any transaction
reported on the Nasdaq Stock Market (or other national exchange on which such
Shares are listed) during the 60-day period prior to and including the date of a
Change in Control or (B) if the Change in Control is the result of a tender or
exchange offer or a Corporate Transaction, the highest price per such Share paid
in such tender or exchange offer or Corporate Transaction; provided, however,
that in the case of Incentive Stock Options and Stock Appreciation Rights
relating to Incentive Stock Options, the Change in Control Price shall be the
Fair Market Value of such Share on the date such Incentive Stock Option or Stock
Appreciation Right is exercised or deemed exercised pursuant to Section 10(b).
To the extent the consideration paid in any such transaction described above
consists all or in part of securities or other noncash consideration, the value
of such securities or other noncash consideration shall be determined in the
sole discretion of the Board.

    (g)        “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.

    (h)        “Compensation Committee” shall mean the Compensation Committee of
the Board, or any successor to such committee, composed of no fewer than two
directors, each of whom is a non-employee Director within the meaning of
Rule 16b-3(b)(3) of the Exchange Act and an “outside director” within the
meaning of Section 162(m) of the Code, or any successor provision thereto.

    (i)        “Company” shall mean IDEXX Laboratories, Inc., a Delaware
corporation.

    (j)        “Covered Employee” shall mean a “covered employee” within the
meaning of Section 162(m)(3) of the Code, or any successor provision thereto.

    (k)        “Director” shall mean a member of the Board who is not an
Employee.

2

--------------------------------------------------------------------------------

    (l)        “Employee” shall mean any employee of the Company or any
Affiliate.

        Unless otherwise determined by the Board in its sole discretion, for
purposes of the Plan, an Employee shall be considered to have terminated
employment or services and to have ceased to be an Employee if his or her
employer ceases to be an Affiliate, even if he or she continues to be employed
by such employer.

    (m)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

    (n)        “Fair Market Value” shall mean, with respect to any property
other than Shares, the market value of such property determined by such methods
or procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board, the Fair Market Value of Shares as of any
date shall be the last reported sales price for the Shares as reported on the
Nasdaq Stock Market (or on any national securities exchange on the Shares are
then listed) for that date or, if no such price is reported for that date, the
last reported sales price on the next preceding date for which such price was
reported.

    (o)        “Incentive Stock Option” shall mean an Option granted under
Section 6 that is intended to meet the requirements of Section 422 of the Code
or any successor provision thereto.

    (p)        “Nonstatutory Stock Option” shall mean an Option granted under
Section 6 that is not intended to be an Incentive Stock Option.

    (q)        “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Board shall determine.

    (r)        “Other Stock Unit Award” shall mean any right granted to a
Participant by the Board pursuant to Section 9.

    (s)        “Participant” shall mean an Employee or Director who is selected
by the Board to receive an Award under the Plan.

    (t)        “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

    (u)        “Prior Plans” shall mean the Company’s 1991 Stock Option Plan,
1998 Stock Incentive Plan and the 2000 Director Option Plan.

    (v)        “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Board, in its sole discretion, may
impose (including, without limitation, any restriction on the right to vote such
Share, and the right to receive any cash dividends), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Board may deem appropriate.

    (w)        “Restricted Stock Award” shall mean an award of Restricted Stock
under Section 8.

    (x)        “Shares” shall mean the shares of common stock of the Company,
par value $.10 per share.

    (y)        “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or,
if the Board shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before the date of exercise over (ii) the grant price of the right on the date
of grant, or if granted in connection with an outstanding Option on the date of
grant of the related Option, as specified by the Board in its sole discretion,
which, except in the case of Substitute Awards or in connection with an
adjustment provided in Section 4(c), shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be. Any payment by the Company in respect of such right may be made
in cash, Shares, other property, or any combination thereof, as the Board, in
its sole discretion, shall determine.

3

--------------------------------------------------------------------------------

    (z)        “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the time
of the granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

    (Aa)        “Substitute Awards” shall mean Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or with which the Company combines.

      SECTION 3.  ADMINISTRATION.

    (a)        The Plan will be administered by the Board. The Board shall have
authority to grant Awards and to adopt, amend and repeal such administrative
rules, guidelines and practices relating to the Plan as it shall deem advisable.
The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency. All decisions by the Board shall be made in the
Board’s sole discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award. No director or person acting
pursuant to the authority delegated by the Board shall be liable for any action
or determination relating to or under the Plan made in good faith.

    (b)        To the extent permitted by applicable law, the Board may delegate
any or all of its powers under the Plan to one or more committees or
subcommittees of the Board (a “Committee”), at least one of which shall be the
Compensation Committee. All references in the Plan to the “Board” shall mean the
Board or a Committee of the Board or the executive officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or executive officers.

    (c)        To the extent permitted by applicable law, the Board may delegate
to one or more executive officers of the Company the power to grant Awards to
employees or officers of the Company or any of its present or future subsidiary
corporations and to exercise such other powers under the Plan as the Board may
determine, provided that the Board shall fix the terms of the Awards to be
granted by such executive officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the executive officers may
grant; provided further, however, that no executive officer shall be authorized
to grant Awards to any “executive officer” of the Company (as defined by Rule
3b-7 under the Exchange Act) or to any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act).

      SECTION 4.  SHARES SUBJECT TO THE PLAN.

    (a)        Subject to adjustment as provided in Section 4(c), a total of
1,850,000 Shares shall be authorized for issuance under the Plan, of which no
more than 600,000 Shares may be issued for Awards other than Options or Stock
Appreciation Rights. If any Shares subject to an Award or to an award under the
Prior Plans are forfeited or if any Award or award under the Prior Plans based
on Shares is settled for cash, or expires or otherwise is terminated or
surrendered without issuance of such Shares, the Shares subject to such Award
shall, to the extent of such cash settlement, forfeiture, termination or
surrender, again be available for Awards under the Plan. In the event that any
Option or other Award granted hereunder is exercised through the tendering of
Shares (either actually or by attestation) or in the event that withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares or by the withholding of Shares by the Company, only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for issuance
under the Plan. In the event that any option or award granted under the Prior
Plans is exercised through the tendering of Shares (either actually or by
attestation) or in the event that withholding tax liabilities arising from such
options or awards are satisfied by the tendering of Shares or the withholding of
Shares by the Company, the Shares so tendered or withheld shall again be
available for Awards under the Plan. Substitute Awards shall not reduce the
Shares authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. In the event that a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of

4

--------------------------------------------------------------------------------

such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards (other than Incentive Stock Options) under the Plan and shall
not reduce the Shares authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors of the Company or an Affiliate prior to such acquisition
or combination.

    (b)        Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares purchased in the open
market or otherwise.

    (c)        In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Shares,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Board, in its sole discretion, deems equitable or appropriate, including,
without limitation, such adjustments in the aggregate number, class and kind of
securities that may be delivered under the Plan, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Options, Stock Appreciation Rights or other
Awards granted under the Plan, and in the number, class and kind of securities
subject to Awards granted under the Plan (including, if the Board deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Board may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number.

    (d)        Subject to adjustment as provided in Section 4(c), the total
Awards that may be issued to Directors under the Plan shall not exceed 300,000.

    SECTION 5.   ELIGIBILITY. Any Employee or Director shall be eligible to be
selected as a Participant; provided, however, that Incentive Stock Options shall
only be awarded to Employees of the Company.

        SECTION 6.  STOCK OPTIONS. Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option granted under the Plan shall be evidenced by an Award Agreement in
such form as the Board may from time to time approve. Any such Option shall be
subject to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Board shall
deem desirable:

    (a)        OPTION PRICE. The purchase price per Share purchasable under an
Option shall not be less than the Fair Market Value of the Share on the date of
the grant, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 4(c).

    (b)        OPTION PERIOD. The term of each Option shall be fixed by the
Board in its sole discretion; provided that no Option shall be exercisable after
the expiration of ten years from the date the Option is granted.

    (c)        EXERCISABILITY. Options shall be exercisable at such time or
times as determined by the Board at or subsequent to grant.

    (d)        METHOD OF EXERCISE. Subject to the other provisions of the Plan,
any Option may be exercised by the Participant in whole or in part at such time
or times, and the Participant may make payment of the option price in such form
or forms, including, without limitation: (i) payment by delivery of cash; (ii)
delivery of Shares (either actually or by attestation) already owned by the
Participant for at least six months (or any shorter period sufficient to avoid a
charge to the Company’s earnings for financial reporting purposes) or delivery
of other consideration (including, where permitted by law and the Board, Awards)
having a Fair Market Value on the exercise date equal to the total option price;
(iii) to the extent permitted by the Board, in its sole discretion, by delivery
of an irrevocable and unconditional undertaking by a creditworthy broker to
deliver promptly to

5

--------------------------------------------------------------------------------

the Company sufficient funds to pay the exercise price and any required tax
withholding, or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding; (iv) to the extent permitted by the Board, in its
sole discretion, by delivery of a promissory note of the Participant to the
Company on terms determined by the Board; or (v) by any combination of cash,
such Shares and other consideration as the Board may specify in the applicable
Award Agreement.

    (e)        INCENTIVE STOCK OPTIONS. In accordance with rules and procedures
established by the Board, and except as otherwise provided in Section 10 or any
other provision of the Plan permitting or providing for acceleration of options,
the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options held by any Participant
which are exercisable for the first time by such Participant during any calendar
year under the Plan (and under any other employee benefit plans of the Company
or any Subsidiary) shall not exceed $100,000 or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision, and any regulations promulgated thereunder. Incentive Stock
Options shall be granted only to Participants who are Employees of the Company
or a Subsidiary of the Company. The terms of any Incentive Stock Option granted
hereunder shall comply in all respects with the provisions of Section 422 of the
Code or any successor provision, and any regulations promulgated thereunder.
Subject to adjustment as provided in Section 4(c), the aggregate number of
Shares with respect to which Incentive Stock Options may be issued under the
Plan shall not exceed 1,500,000.

        SECTION 7.  STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be
granted hereunder to Participants either alone (“freestanding”) or in addition
to other Awards granted under the Plan and may, but need not, relate to a
specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each recipient. Any Stock
Appreciation Right related to a Nonstatutory Stock Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option. Any Stock Appreciation Right related to an Incentive
Stock Option must be granted at the same time such Option is granted. In the
case of any Stock Appreciation Right related to any Option, the Stock
Appreciation Right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, except
that a Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised. The Board may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right, as
it shall deem appropriate; provided that a freestanding Stock Appreciation Right
shall not have an exercise price less than Fair Market Value on the date of
grant or a term of greater than ten years.

      SECTION 8.   RESTRICTED STOCK.

    (a)        ISSUANCE. A Restricted Stock Award shall be subject to
restrictions imposed by the Board during a period of time specified by the Board
(the “Restriction Period”). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. The period over which a Restricted
Stock Award vests and becomes free of restrictions shall be at least three
years, provided, however, that a Restricted Stock Award may vest and become free
of restrictions over a period of not less than one year to the extent such
vesting is based on achievement of performance-based milestones.

    (b)        REGISTRATION. Any Restricted Stock issued hereunder may be
evidenced in such manner, as the Board, in its sole discretion, shall deem
appropriate, including, without limitation, book entry registration or issuance
of a stock certificate or certificates. In the event any stock certificates are
issued in respect of Shares of Restricted Stock awarded under the Plan, such
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. Unless otherwise determined by the Board, such
certificates shall be deposited by the Participant, together with a stock power
endorsed in blank, with the Company or its designee.

    (c)        FORFEITURE. Except as otherwise determined by the Board at the
time of grant or thereafter, upon termination of employment for any reason
during the Restriction Period, all Shares of Restricted Stock still

6

--------------------------------------------------------------------------------

subject to restriction shall be forfeited by the Participant (or repurchased by
the Company at their issue price) and reacquired by the Company. Unrestricted
Shares, evidenced in such manner as the Board shall deem appropriate, shall be
issued to the grantee promptly after expiration of the period of forfeiture, as
determined or modified by the Board.

      SECTION 9.  OTHER STOCK UNIT AWARDS.

    (a)        STOCK AND ADMINISTRATION. Other Awards of Shares and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Such Other Stock Unit Awards shall also be available as a form of payment
in the settlement of other Awards granted under the Plan or as payment in lieu
of compensation to which such recipient otherwise is entitled. Other Stock Unit
Awards may be paid in Shares or cash, as the Board shall determine. Subject to
the provisions of the Plan, the Board shall have sole and complete authority to
determine the Employees of the Company and its Affiliates and Directors to whom
and the time or times at which such Awards shall be made, the number of Shares
to be granted pursuant to such Awards, and all other conditions of the Awards.
The provisions of Other Stock Unit Awards need not be the same with respect to
each recipient.

    (b)        TERMS AND CONDITIONS. Subject to the provisions of the Plan and
any applicable Award Agreement, Awards and Shares subject to Awards made under
this Section 9 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
Shares (including securities convertible into Shares) subject to Awards granted
under this Section 9 may be issued for no cash consideration or for such minimum
consideration as may be required by applicable law. Shares (including securities
convertible into Shares) purchased pursuant to a purchase right awarded under
this Section 9 shall be purchased for such consideration as the Board shall
determine in its sole discretion, which, except in the case of Substitute
Awards, shall not be less than the Fair Market Value of such Shares or other
securities as of the date such purchase right is awarded.

      SECTION 10.  CHANGE IN CONTROL PROVISIONS.

    (a)        IMPACT OF EVENT. Subject to Section 10(a)(v) and notwithstanding
any other provision of the Plan to the contrary, unless the Board shall
determine otherwise at the time of grant with respect to a particular Award, in
the event of a Change in Control:

            (i)        any Options and Stock Appreciation Rights outstanding as
of the date such Change in Control is determined to have occurred, and which are
not then exercisable and vested, shall become immediately exercisable and vested
as to 25% of the number of shares to which such Options and Stock Appreciation
Rights would otherwise not then be exercisable, and the number of shares as to
which such Options and Stock Appreciation Rights shall become exercisable and
vested on each vesting date set forth in the applicable agreement shall be
reduced by 25%;

            (ii)        the restrictions and deferral limitations applicable to
any Restricted Stock Award shall immediately lapse as to 25% of the remaining
number of shares subject to such Award as to which such restrictions and
deferral limitations are then in effect, and the number of shares subject to
such Restricted Stock Award as to which such restrictions and deferral
limitations terminate on each subsequent vesting date shall be reduced by 25%;

            (iii)        the restrictions, deferral limitations and other
conditions applicable to any Other Stock Unit Awards or any other Awards shall
immediately lapse as to 25% of the remaining number of shares subject to Other
Stock Unit Awards or other Awards as to which such restrictions, deferral
limitations and other conditions are then in effect, and the number of shares
subject to such Other Stock Unit Awards or other Awards as to which such
restrictions, deferral limitations and other conditions terminate on each
subsequent vesting date shall be reduced by 25%; and

7

--------------------------------------------------------------------------------

            (iv)        in the event of an involuntary termination of a
Participant’s employment or directorship by the successor company without Cause
(as defined below) during the 24-month period following such Change in Control,
then each Award held by such Participant at the time of the Change in Control
shall immediately become fully exercisable and vested to the full extent of the
original grant and all restrictions and deferral limitation shall lapse. “Cause”
shall mean: (A) the failure of the Participant to perform substantially the
Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days after a written demand for substantial performance is delivered
to the Participant by the Participant’s manager or the Board which specifically
identifies the manner in which such manager or the Board, as applicable,
believes that the Participant has not substantially performed the Participant’s
duties, (B) or the engaging by the Participant in illegal conduct or gross
misconduct which is injurious to the Company.

            (v)        Notwithstanding the foregoing, if in the event of a
Corporate Transaction the successor company does not assume or substitute for an
Option, Stock Appreciation Right, Share of Restricted Stock or Other Stock Unit
Award not granted pursuant to Section 11, then each outstanding Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award shall
not be accelerated as described in Sections 10(a)(i), (ii) and (iii), but rather
shall be accelerated with respect to 100% of such Awards. For the purposes of
this Section 10(a)(v), an Option, Stock Appreciation Right, Share of Restricted
Stock or Other Stock Unit Award shall be considered assumed or substituted for
if following the Corporate Transaction the award confers the right to purchase
or receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award or Other Stock Unit Award immediately prior to the
Corporate Transaction, the consideration (whether stock, cash or other
securities or property) received in the Corporate Transaction by holders of
Shares for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Corporate Transaction is not solely common
stock of the successor company, the Board may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award or Other
Stock Unit Award, for each Share subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction. The
determination of such substantial equality of value of consideration shall be
made by the Board in its sole discretion and its determination shall be
conclusive and binding.

    (b)        CHANGE IN CONTROL CASH-OUT. Notwithstanding any other provision
of the Plan, in the event of a Change in Control the Board may, in its
discretion, provide that each Option or Stock Appreciation Right shall, upon the
occurrence of a Change in Control, be cancelled in exchange for a payment in an
amount equal to the amount by which the Change in Control Price per Share
exceeds the purchase price per Share under the Option or Stock Appreciation
Right (the “spread”) multiplied by the number of Shares granted under the Option
or Stock Appreciation Right.

      SECTION 11.  CODE SECTION 162(m) PROVISIONS.

    (a)        Notwithstanding any other provision of the Plan, if the
Compensation Committee determines at the time Restricted Stock or an Other Stock
Unit Award is granted to a Participant who is then an officer, that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Compensation Committee may provide that this Section 11 is
applicable to such Award.

    (b)        If Restricted Stock or an Other Stock Unit Award is subject to
this Section 11, then the lapsing of restrictions thereon and the distribution
of cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the attainment of specified
levels of one or any combination of the following: earnings before interest,
taxes, depreciation and amortization (EBITDA), net cash provided by operating
activities, free cash flow, earnings per share, earnings per share from
continuing operations, operating income, revenues, operating margins, return on
operating assets, return on equity, economic value added, stock price
appreciation, total stockholder return, cost control, strategic initiatives,
market share, before- or after-tax income, or return on invested capital of the
Company or the Affiliate or division of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based on
the achievement of specified levels of Company performance (or performance of an
applicable Affiliate or division of the Company) under one or

8

--------------------------------------------------------------------------------

more of the measures described above relative to the performance of other
corporations. Such performance goals may be applied by excluding the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles. Such
performance goals shall be set by the Compensation Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

    (c)        Notwithstanding any provision of the Plan other than Section 10,
with respect to any Restricted Stock or Other Stock Unit Award that is subject
to this Section 11, the Compensation Committee may adjust downwards, but not
upwards, the amount payable pursuant to such Award, and the Compensation
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

    (d)        The Compensation Committee shall have the power to impose such
other restrictions on Awards subject to this Section 11 as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

    (e)        Notwithstanding any provision of the Plan other than
Section 4(c), no Participant may be granted Awards during any year with respect
to more than 500,000 Shares.

        SECTION 12.  AMENDMENTS AND TERMINATION. The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no amendment or alteration, shall be made without
(a) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply, (b) the consent of the affected
Participant, if such action would impair the rights of such Participant under
any outstanding Award, or (c) stockholder approval if such amendment or
alteration is material, including, without limitation, any amendment or
alteration that (i) materially increases the benefits accruing to Participants,
(ii) materially increases the number of Shares that may be issued under the
Plan, except for any increase permitted under Section 4(a) or 4(c) of the Plan,
(iii) materially modifies the requirements for eligibility to participate in the
Plan, or (iv) expands the types of Awards issuable under the Plan.
Notwithstanding anything to the contrary herein, the Board may amend the Plan in
such manner as may be necessary so as to have the Plan conform to local rules
and regulations in any jurisdiction outside the United States.

        The Board may amend the terms of any Award theretofore granted,
prospectively or retroactively, including to provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be;
provided, however, that no such amendment shall (a) impair the rights of any
Participant without his or her consent, or (b) except for adjustments made
pursuant to Section 4(c) or in connection with Substitute Awards, reduce the
exercise price of outstanding Options or Stock Appreciation Rights or cancel or
amend outstanding Options or Stock Appreciation Rights for the purpose of
repricing, replacing or regranting such Options or Stock Appreciation Rights
with an exercise price that is less than the exercise price of the original
Options or Stock Appreciation Rights without stockholder approval. Any change or
adjustment to an outstanding Incentive Stock Option shall not, without the
consent of the Participant, be made in a manner so as to constitute a
“modification” that would cause such Incentive Stock Option to fail to continue
to qualify as an Incentive Stock Option. Notwithstanding the foregoing, any
adjustments made pursuant to Section 4(c) shall not be subject to these
restrictions.

      SECTION 13.  GENERAL PROVISIONS.

    (a)        Notwithstanding any other provision of the Plan, except under
certain circumstances in connection with a Participant’s hire or termination or
in the event of a Change in Control, no Award issued to an Employee (except in
lieu of compensation to which such Employee is otherwise entitled) shall vest
less than one year from the date of grant.

9

--------------------------------------------------------------------------------

    (b)        Except as the Board may otherwise determine or provide, and
subject to Section 422 of the Code, no Award, and no Shares subject to Awards
described in Section 9 that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, except by will or by the
laws of descent and distribution; provided, however, that, if so determined by
the Board, a Participant may, in the manner established by the Board, designate
a beneficiary to exercise the rights of the Participant with respect to any
Award upon the death of the Participant; provided, further, that an Award so
assigned or transferred shall be subject to all the terms and conditions of the
Plan and the instrument evidencing the Award. Each Award shall be exercisable,
during the Participant’s lifetime, only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative.

    (c)        No Employee or Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan.

    (d)        The prospective recipient of any Award under the Plan shall not,
with respect to such Award, be deemed to have become a Participant, or to have
any rights with respect to such Award, until and unless such recipient shall
have received an agreement or other instrument (written, electronic or
otherwise) evidencing the Award, which may, but need not, be executed or
acknowledged by both the Company and the Participant, and delivered a copy
thereof to the Company, and otherwise complied with the then applicable terms
and conditions.

    (e)        Nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment or service contract or confer or be deemed to
confer on any Participant any right to continue in the employ or service of, or
to continue any other relationship with, the Company or any Affiliate or limit
in any way the right of the Company or any Affiliate to terminate a
Participant’s employment or service or other relationship at any time, with or
without cause.

    (f)        Except as provided in Section 11, the Board shall be authorized
to make adjustments in performance award criteria or in the terms and conditions
of other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Board may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event that the
Company shall assume outstanding employee benefit awards or the right or
obligation to make future such awards in connection with the acquisition of or
combination with another corporation or business entity, the Board may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

    (g)        The Board shall have full power and authority to determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended.

    (h)        All certificates for Shares delivered under the Plan pursuant to
any Award shall be subject to such stock-transfer orders and other restrictions
as the Board may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable federal or state securities
law, and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

    (i)        No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Board in its sole discretion has determined that any such offer, if
made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.

    (j)        The Board shall be authorized to establish procedures pursuant to
which the payment of any Award may be deferred. Subject to the provisions of the
Plan and any Award Agreement, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Board, be entitled
to receive, currently or on a deferred basis, cash dividends, or cash payments
in amounts equivalent to cash dividends on Shares (“dividend equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Board, in its sole discretion, and the Board may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.

10

--------------------------------------------------------------------------------

    (k)        Except as otherwise required in any applicable Award Agreement or
by the terms of the Plan, recipients of Awards under the Plan shall not be
required to make any payment or provide consideration other than the rendering
of services.

    (l)        The Company shall be authorized to withhold from any Award
granted or payment due under the Plan the amount of withholding taxes due in
connection with an Award or payment hereunder and to take such other action as
may be necessary in the opinion of the Company to satisfy all Company
obligations for the payment of such taxes. The Board shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(up to the employee’s minimum required tax withholding rate to the extent the
Participant has owned the surrendered shares for less than six months if such a
limitation is necessary to avoid a charge to the Company for financial reporting
purposes), or by directing the Company to retain Shares (not exceeding the
minimum required tax withholding obligations if such a limitation is necessary
to avoid a charge to the Company for financial reporting purposes) otherwise
deliverable in connection with the Award.

    (m)        Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

    (n)        The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law, without regard to
applicable conflicts of laws.

    (o)        If any provision of the Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Board, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Board,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

    (p)        Awards may be granted to Participants who are foreign nationals
or employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Board, be necessary or desirable in order
to recognize differences in local law or tax policy. The Board also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees on
assignments outside their home country.

        SECTION 14.  EFFECTIVE DATE OF PLAN. The Plan shall be effective as of
May 21, 2003.

        SECTION 15.  TERM OF PLAN. The Plan shall terminate on the tenth
anniversary of the effective date, unless sooner terminated by the Board
pursuant to Section 12, but Awards previously granted may extend beyond that
date; provided, however, that no Incentive Stock Options may be granted more
than ten years after the later of (i) the adoption of the Plan by the Board and
(ii) the adoption by the Board of any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code.

        Adopted by the Board of Directors on February 25, 2003, subject to
stockholder approval.

        Approved by the stockholders on May 21, 2003.

        Amended by the Board of Directors on July 16, 2003.





11

--------------------------------------------------------------------------------
